--------------------------------------------------------------------------------

Exhibit 10.1
 
MTS Systems Corporation 2011 Stock Incentive Plan
 
·
Plan Term:  January 31, 2011 through January 31, 2018

 
·
Adopted by the Company’s Board of Directors on November 23, 2010, as amended on
January 24, 2011

 
·
Approved by the Company’s shareholders on _____





SECTION 1
PURPOSE


The purpose of the Plan is to enable MTS Systems Corporation (the “Company”) and
its Subsidiaries to attract and retain employees, directors and service
providers of the Company by aligning financial interests of these individuals
with the other stockholders of the Company.


The Plan provides for the grant of Incentive Stock Options, Non-Qualified Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Stock, Performance Units, and other awards to aid the Company in
obtaining these goals, subject to the approval by the shareholders.


SECTION 2
DEFINITIONS


2.1
BOARD means the Board of Directors of the Company.



2.2
CAUSE means, unless otherwise defined in the Stock Incentive Agreement or in a
separate agreement with the Participant that governs Stock Incentives granted
under this Plan, a felony conviction of a Participant or a material violation of
any Company policy, including, without limitation, any policy contained in the
Company’s Code of Conduct Manual, or due to embezzlement from or theft of
property belonging to the Company, regardless of when facts resulting in a
finding of Cause are discovered by the Company.



2.3
CODE means the Internal Revenue Code of 1986, as amended and any successor, and
regulations promulgated thereunder.

 
 

2.4
COMMITTEE means the Compensation Committee of the Board or any other committee
appointed by the Board to administer the Plan.

 
 

2.5
COMPANY means MTS Systems Corporation, a corporation organized under the laws of
the State of Minnesota (or any successor corporation).

 
 

2.6
DEFERRED COMPENSATION means any Stock Incentive under this Plan that provides
for the “deferral of compensation” as defined in Treas. Reg. §1.409A-1(b) and
that would be subject to the taxes specified in Section 409A(a)(1) of the Code
if and to the extent the Stock Incentive Agreement does not meet or is not
administered and interpreted in compliance with the requirements of Section
409A(a)(2), (3) and (4) of the Code. Deferred Compensation shall not include any
amount that is otherwise exempt from the requirements of Section 409A of the
Code.

 
 

2.7
DISABILITY means a physical or mental condition resulting from a bodily injury
or disease or mental disorder rendering such person incapable of continuing to
perform the essential employment duties of such person at the Company as such
duties existed immediately prior to the bodily injury, disease or mental
disorder.

 
 

2.8
EXCHANGE ACT means the Securities Exchange Act of 1934, as amended and any
successor, and regulations and rules promulgated thereunder.


 
 

--------------------------------------------------------------------------------

 

2.9
EXERCISE PRICE means the price that shall be paid to purchase one (1) Share upon
the exercise of an Option granted under this Plan.

 
 

2.10
FAIR MARKET VALUE of one Share on any given date shall be determined by the
Committee as follows: (a) if the Shares are listed for or admitted for trading
on one of more national securities exchanges, the last reported sales price on
the principal exchange on the date in question, or if such Shares shall not have
been traded on such principal exchange on such date, the last reported sales
price on such principal exchange on the first day prior thereto on which such
Shares were so traded; or (b) if the Shares are not listed for or admitted for
trading on a national securities exchange, but is traded in the over-the-counter
market, the closing bid price for such Shares on the date in question, or if
there is no such bid price for such Shares on such date, the closing bid price
on the first day prior thereto on which such price existed; or (c) if neither
(a) or (b) is applicable, with respect to any Option intended to qualify as an
ISO, by any fair and reasonable determination made in good faith by the
Committee, and, with respect to any other Stock Incentive that is intended to be
exempt from the requirements of Section 409A of the Code, a value determined by
the reasonable application of a reasonable valuation method as defined in
regulations promulgated under Section 409A of the Code, which determination
shall be final and binding on all parties.

 
 

2.11
INSIDER means an individual who is, on the relevant date, an officer, member of
the Board or ten percent (10%) beneficial owner of any class of the Company’s
equity securities that is registered pursuant to Section 12 of the Exchange Act,
all as defined under Section 16 of the Exchange Act.

 
 

2.12
ISO (“Incentive Stock Option”) means an Option granted under this Plan to
purchase Shares that is intended by the Company to satisfy the requirements of
Section 422 of the Code.

 
 

2.13
KEY EMPLOYEE means any employee of the Company or any Subsidiary holding a key
management or technical position as determined by the Committee.

 
 

2.14
KEY PERSON means a person, other than a Key Employee, who is (a) a member of the
Board; or (b) a service provider providing bona fide services to the Company or
any Subsidiary who is eligible to receive Shares that are registered by a
Registration Statement on Form S-8 under the the Securities Act of 1933, as
amended, as in effect on the date hereof or any registration form(s) under the
Securities Act of 1933, as amended, subsequently adopted by the Securities and
Exchange Commission.

 
 

2.15
NQSO (“Non-Qualified Stock Option”) means an option granted under this Plan to
purchase Shares that is not intended by the Company to satisfy the requirements
of Section 422 of the Code, and includes any ISO that, by subsequent action of
the Company or the Participant permitted by the Plan, ceases to be an ISO.

 
 

2.16
OPTION means an ISO or a NQSO.

 
 

2.17
OUTSIDE DIRECTOR means a member of the Board who is not an employee and
who:  (a) is a “non-employee director” under Rule 16b-3 under the Exchange Act,
as amended from time to time; (b) is an “outside director” under Section 162(m)
of the Code; (c) satisfies the requirements of the principal stock exchange for
the Shares relating to the independence of directors or the independence of
directors serving on the Compensation Committee of the Board; and (d) satisfies
the independence or similar requirement of the Securities and Exchange
Commission applicable to directors or to directors serving on the Compensation
Committee of the Board.

 
 

2.18
PARTICIPANT means a Key Person, Key Employee, or any other employee who is
designated to receive an award under the Plan by the Committee.

 
 

2.19
PERFORMANCE-BASED EXCEPTION means the performance-based exception from the tax
deductibility limitations of Section 162(m) of the Code.


 
 

--------------------------------------------------------------------------------

 

2.20
PERFORMANCE GOAL means, unless and until the Board proposes for shareholder vote
and shareholders approve a change in the general performance measures set forth
in this Section, the performance measure(s) to be used by the Committee for
purposes of making Bonus Awards shall be chosen from among the following: (a)
earnings per share; (b) net income (before or after taxes); (c) return measures
(including, but not limited to, return on assets, equity or sales); (d) cash
flow return on investments (net cash flows divided by owners equity); (e)
earnings before or after taxes, depreciation and/or amortization; (f) revenues
and or sales (gross or net); (g) operating income (before or after taxes); (h)
total shareholder return; (i) corporate performance indicators (indices based on
the level of certain services provided to customers); (j) cash generation,
working capital, profit and/or revenue targets; (k) growth measures, such as
revenue or sales growth; (l) ratios, such as expenses or market share; and/or
(m) share price (including, but not limited to, growth measures and total
shareholder return). In setting performance goals using these performance
measures, the Committee may establish goals on an absolute basis, rate basis, or
relative to a peer group performance or other benchmark, and may exclude the
effect of changes in accounting standards and non-recurring unusual events
specified by the Committee, such as write-offs, capital gains and losses and
acquisitions and dispositions of businesses.

 
 

2.21
PERFORMANCE PERIOD means the period during which a performance goal must be
attained with respect to a Stock Incentive that is performance based, as
determined by the Committee.

 
 

2.22
PERFORMANCE STOCK means an award of Shares granted to a Participant that is
subject to the achievement of performance criteria, either as to the delivery of
such Shares or the calculation of the amount deliverable as a result of
achieving a level of performance over a specified Performance Period, or any
combination thereof.

 
 

2.23
PERFORMANCE UNITS means a contractual right granted to a Participant to receive
a Share (or cash equivalent) upon achievement of performance criteria or a level
of performance over a specified Performance Period that are deliverable either
at the end of the Performance Period or at a later time.

 
 

2.24
PLAN means the MTS Systems Corporation 2011 Stock Incentive Plan, as it may be
further amended from time to time.

 
 

2.25
QUALIFYING EVENT means, with respect to a Participant, such Participant’s death,
Disability or Retirement.

 
 

2.26
RESTRICTED STOCK AWARD means an award of Shares granted to a Participant under
this Plan that is subject to restrictions in accordance with the terms and
provisions of this Plan and the applicable Stock Incentive Agreement.

 
 

2.27
RESTRICTED STOCK UNIT means a contractual right granted to a Participant under
this Plan to receive a Share (or cash equivalent) that is subject to
restrictions of this Plan and the applicable Stock Incentive Agreement.

 
 

2.28
RETIREMENT means retirement from active employment with the Company and any
subsidiary or parent corporation of the Company on or after age 65, or upon an
earlier date with the consent of the Committee, and upon such terms and
conditions as determined by the Committee.

 
 

2.29
SERVICE means services provided to the Company or any Subsidiary as either a Key
Employee or a Key Person.

 
 

2.30
SHARE means one share of the common stock of the Company.

 
 

2.31
SPECIFIED EMPLOYEE means a Participant who is a “key employee” as described in
Section 416(i)(1)(A) of the Code, disregarding paragraph (5) thereof. For
purposes of determining key employees under Section 416(i)(1)(A) of the Code,
the definition of compensation shall be the same as defined in the Company’s
Retirement Savings Plan, but excluding any compensation of a Participant whose
location is not effectively connected with the conduct of a trade or business
within the United States. If a Participant is a key employee at any time during
the 12 months ending on each September 30, the Participant is a Specified
Employee for the 12 month period commencing on the next January 1. Any such
identification of a Specified Employee under this Plan shall apply to all
nonqualified deferred compensation plans in which the Specified Employee
participates. In the case of certain corporate transactions (a merger,
acquisition or spin-off), or in the case of nonresident alien employees, the
Company will determine Specified Employees in accordance with Treas. Reg.
§1.409A-1(i).


 
 

--------------------------------------------------------------------------------

 

2.32
STOCK APPRECIATION RIGHT means a right granted to a Participant pursuant to the
terms and provisions of this Plan whereby the individual, without payment to the
Company (except for any applicable withholding or other taxes), receives Shares,
or such other consideration as the Committee may determine, in an amount equal
to the excess of the Fair Market Value per Share on the date on which the Stock
Appreciation Right is exercised over the exercise price per Share noted in the
Stock Appreciation Right, for each Share subject to the Stock Appreciation
Right.

 
 

2.33
STOCK INCENTIVE means an ISO, NQSO, Restricted Stock, Restricted Stock Unit,
Stock Appreciation Right, Performance Stock, Performance Unit, or cash.



2.34
STOCK INCENTIVE AGREEMENT means a document, agreement, certificate, resolution
or other evidence in writing or electronic form approved by the Committee that
sets forth the terms and conditions of a Stock Incentive granted by the Company
or a Subsidiary to a Participant.

 
 

2.35
SUBSIDIARY means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations (other
than the last corporation in the unbroken chain) owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in the chain.

 
 

2.36
TEN PERCENT SHAREHOLDER means a person who owns (after taking into account the
attribution rules of Section 424(d)) of the Code more than ten percent (10%) of
the total combined voting power of all classes of shares of stock of either the
Company or a Subsidiary.



SECTION 3
SHARES SUBJECT TO STOCK INCENTIVES
 
 

3.1
AGGREGATE SHARES AUTHORIZED AND LIMITATIONS. The aggregate number of Shares that
may be issued under the Plan is One Million (1,000,000) Shares.  In addition,
Shares subject to awards currently outstanding under the Company’s 2006 Stock
Incentive Plan that are terminated, cancelled, surrendered or forfeited without
the delivery of Shares may be reissued at the discretion of the Committee under
the Plan.  The aggregate number of Shares described above are subject to
adjustment as provided in Section 3.4.  Within the aggregate limit specified
above and subject to adjustment as provided in Section 3.4:



 
(a)
No more than One Million (1,000,000) Shares may be used for Incentive Stock
Options; and



 
(b)
No more than Sixty Thousand (60,000) Shares may be used for Stock Incentives for
non-employee Directors in any calendar year (subject to the principle in Section
3.2(f)).



Such Shares shall be reserved, to the extent that the Company deems appropriate,
from authorized but unissued Shares, and from Shares which have been reacquired
by the Company.
 
 

3.2
SHARE COUNTING. For purposes of determining the limits described in this Plan,
in particular this Section 3, Shares covered by a Stock Incentive shall not be
counted as used unless and until actually delivered to a Participant.  If any
Shares covered by a Stock Incentive are not purchased or are forfeited or
reacquired by the Company prior to vesting, or if a Stock Incentive terminates,
or is cancelled without the delivery of any Shares, such Shares shall be added
back to the limits described in this Plan and are again available for grants
from the Plan. In addition, the following principles shall apply in determining
the number of Shares under any applicable limit:



 
(a)
Shares tendered or attested to in payment of the Exercise Price of an Option
shall not be added back to the applicable limit;


 
 

--------------------------------------------------------------------------------

 

 
(b)
Shares withheld by the Company to satisfy the tax withholding obligation shall
not be added back to the applicable limit;



 
(c)
Shares that are reacquired by the Company with the amount received upon exercise
of an Option shall not be added back to the applicable limit;



 
(d)
The aggregate Shares exercised pursuant to a Stock Appreciation Right that is
settled in Shares shall reduce the applicable limit, rather than the number of
Shares actually issued;



 
(e)
Any Stock Incentive that is settled in cash shall not reduce the applicable
limit; and



 
(f)
Restricted Stock, Restricted Stock Units, Performance Stock, Performance Units
and other Stock Incentive settled in Shares shall reduce the applicable limit by
2.5 Shares for each Share covered by the Incentive.

 
 

3.3
LIMITATIONS ON STOCK INCENTIVES. Subject to adjustment pursuant to Section 3.4,
no Participant may be granted any Stock Incentive covering an aggregate number
of Shares in excess of Two Hundred Thousand (200,000) in any calendar year.
Notwithstanding the foregoing, in connection with his or her initial service, a
Participant may be granted Stock Incentives covering not more than an additional
One Hundred Thousand (100,000) Shares, which shall not count against the limit
set forth in the preceding sentence.  The foregoing limits shall be determined
by applying the principles of Section 3.2 (in particular Section 3.2(f)). With
respect to any Performance Unit or Other Award that is not denominated in
Shares, the maximum amount that a Participant may receive in any calendar year
is Two Million dollars ($2,000.000).

 
 

3.4
SHARE ADJUSTMENT Notwithstanding anything in Section 12 to the contrary: (a) the
number of Shares reserved under Section 3.1, (b) the limit on the number of
Shares that may be granted subject to Stock Incentives during a calendar year to
any individual under Section 3.1 and 3.3, (c) the number of Shares subject to
certain Stock Incentives granted subject to Section 3.1, and (d) the Exercise
Price of any Options and the specified price of any Stock Appreciation Rights,
shall be adjusted by the Committee in an equitable manner to reflect any change
in the capitalization of the Company, including, but not limited to, such
changes as stock dividends or stock splits. Furthermore, the Committee shall
have the right to adjust (in a manner that satisfies the requirements of Code
Section 424(a)): (i) the number of Shares reserved under Section 3.1; (ii) the
number of Shares subject to certain Stock Incentives subject to Section 3.1; and
(iii) the Exercise Price of any Options and the specified exercise price of any
Stock Appreciation Rights in the event of any corporate transaction described in
Section 424(a) of the Code that provides for the substitution or assumption of
such Stock Incentives. If any adjustment under this Section creates a fractional
Share or a right to acquire a fractional Share, such fractional Share shall be
disregarded, and the number of Shares reserved under this Plan and the number
subject to any Stock Incentives granted under this Plan shall be the next lower
number of Shares, rounding all fractions downward. An adjustment made under this
Section by the Committee shall be conclusive and binding on all affected persons
and, further, shall not constitute an increase in the number of Shares reserved
under Section 3.1 or an increase in any limitation imposed by the Plan.



SECTION 4
EFFECTIVE DATE AND TERM OF PLAN


The effective date of this Plan shall be January 31, 2011, provided, however,
that if the Plan is not approved by the shareholders of the Company within 12
months of the approval by the Board, the Plan will be terminated and all Stock
Incentives granted under the Plan will be terminated and deemed null and void
and further provided that no Stock Incentive shall vest and no Shares may be
issued under the Plan prior to approval of the Plan by the shareholders of the
Company. No Stock Incentive shall be granted under this Plan on or after the
earlier of:

 
 

--------------------------------------------------------------------------------

 

 
(a)
the seventh (7th) anniversary of the effective date of this Plan, and



 
(b)
the date on which all of the Shares reserved under Section 3 of this Plan have
been issued or are no longer available for use under this Plan.



This Plan shall continue in effect until all outstanding Stock Incentives have
been exercised in full or are no longer exercisable and all Restricted Stock
Awards or Restricted Stock Units have vested or been forfeited.


SECTION 5
ADMINISTRATION
 
 

5.1
GENERAL ADMINISTRATION. The Committee shall administer this Plan. The Committee,
acting in its absolute discretion, shall exercise such powers and take such
action as expressly called for under this Plan. The Committee shall have full
power to construe and interpret the Plan and any agreement or instrument entered
into under the Plan; to establish, amend or waive rules and regulations for the
Plan’s administration, and to make all other determinations and take all other
actions that may be necessary or advisable for the administration of the
Plan.  Notwithstanding anything herein to the contrary, the Board may, without
further action of the Committee, exercise the powers and duties of the Committee
or any delegate under the Plan, unless such exercise would cause any Stock
Incentive not to comply with the requirements of Section 162(m) of the Code.

 
 

5.2
AUTHORITY OF THE COMMITTEE. Except as limited by law or by the Articles of
Incorporation or By-laws of the Company, and subject to the provisions herein,
the Committee shall have full power to:  (a) select Participants in the Plan;
(b) determine the types of Stock Incentives for each Participant in a manner
consistent with the Plan; (c) determine the number of Shares or the method of
determining the number of Shares or other payment under such Stock Incentive;
(d) determine the terms and conditions of Stock Incentives in a manner
consistent with the Plan, including the time and manner of exercise, the
restrictions on the rights granted under the Stock Incentive and the lapse
thereof, the manner of payment, if any, the restrictions or holding period
applicable to the payment or Stock received upon exercise or in satisfaction of
the Stock Incentive; and (e) amend the terms and conditions of any outstanding
Stock Incentives as provided in accordance with Section 12.3. The Committee
shall have the independent authority and discretion over the appointment,
compensation and oversight of the services of advisors to the Committee,
including compensation consultants and legal counsel, provided such advisors
meet the standards for independence as established by the Securities Exchange
Commission. The Company shall pay the compensation and expenses of such
advisors. The Committee may seek the assistance of such other persons as it may
see fit in carrying out its routine administrative functions concerning the
Plan.

 
 

5.3
DELEGATION OF AUTHORITY. The members of the Committee shall be appointed from
time to time by, and shall serve at the discretion of, the Board. The Committee
may appoint one or more separate committees (any such committee, a
“Subcommittee”) composed of two or more Outside Directors of the Company (who
may but need not be members of the Committee) and may delegate to any such
Subcommittee or to one or more executive officers of the Company the authority
to grant Stock Incentives, and/or to administer the Plan or any aspect of it;
provided, however, that only the Committee may grant Stock Incentives that meet
the Performance-Based Exception, and only the Committee may grant Stock
Incentives to Insiders.

 
 

5.4
DECISIONS BINDING. All determinations and decisions made by the Committee
pursuant to the provisions of this Plan and all related orders and resolutions
of the Committee shall be final, conclusive and binding on all persons,
including the Company, its shareholders, members of the Board, Participants, and
their estates and beneficiaries.


 
 

--------------------------------------------------------------------------------

 

SECTION 6
ELIGIBILITY


Participants selected by the Committee shall be eligible for the grant of Stock
Incentives under this Plan, but no Participant shall have the right to be
granted a Stock Incentive under this Plan merely as a result of his or her
status as a Key Person or Key Employee. Notwithstanding the foregoing, an ISO
may only be granted to a Key Employee.


SECTION 7
TERMS AND CONDITIONS OF STOCK INCENTIVES
 
 

7.1
ALL STOCK INCENTIVES.



 
(a)
Grants of Stock Options. The Committee, in its absolute discretion, shall grant
Stock Incentives under this Plan from time to time and shall have the right to
grant new Stock Incentives in exchange for outstanding Stock Incentives;
provided, however, the Committee shall not have the right to: (i) lower the
Exercise Price of an existing Option; (ii) take any action which would be
treated as a “repricing” under generally accepted accounting principles; or
(iii) cancel an existing Option at a time when its Exercise Price exceeds the
fair market value of the underlying stock subject to such Option in exchange for
another Stock Incentive, including cash or other equity in the Company (except
as provided in Sections 3.4, 10 and 11).



 
(b)
Shares Subject to Stock Incentives. The number of Shares as to which a Stock
Incentive shall be granted shall be determined by the Committee in its sole
discretion, subject to the provisions of Section 3.1 as to the total number of
Shares available for grants under the Plan, and to any other restrictions
contained in this Plan.



 
(c)
Stock Incentive Agreements. Each Stock Incentive shall be evidenced by a Stock
Incentive Agreement. The Stock Incentive Agreement may be in an electronic
medium, may be limited to notation on the books and records of the Company and,
with the approval of the Committee, need not be signed by a representative of
the Company or a Participant. The Committee shall have sole discretion to modify
the terms and provisions of any Stock Incentive in accordance with Section 12.3.



 
(d)
Date of Grant. The date a Stock Incentive is granted shall be no earlier than
the date on which the Committee:  (i) has approved the terms and conditions of
the Stock Incentive Agreement; (ii) has determined the recipient of the Stock
Incentive and the number of Shares covered by the Stock Incentive; and (iii) has
taken all such other action necessary to direct the grant of the Stock
Incentive.



 
(e)
Vesting of Stock Incentives. Stock Incentives under the Plan may have
restrictions on the vesting or delivery of and, in the case of Options, the
right to exercise, that lapse based upon the service of a Participant, or based
upon other criteria that the Committee may determine appropriate, such as the
attainment of performance criteria as determined by the Committee, including but
not limited to one or more Pperformance Goals. If the Award is intended to meet
the Performance-Based Exception, the attainment of such performance goals must
satisfy the requirements of Sections 9.1, 9.2 and 9.3. Until the end of the
period(s) of time specified in the vesting schedule and/or the satisfaction of
any performance criteria, the Shares subject to such Stock Incentive Award shall
remain subject to forfeiture.



 
(f)
Acceleration of Vesting of Stock Incentives. Notwithstanding anything to the
contrary in this Plan, the Committee shall have the power to permit, in its sole
discretion, an acceleration of the expiration of the applicable restrictions or
the applicable period of such restrictions with respect to any part or all of
the Shares awarded to a Participant; provided, however, the Committee may grant
Stock Incentive Awards precluding such accelerated vesting in order to qualify
the Stock Incentive Awards for the Performance-Based Exception.


 
 

--------------------------------------------------------------------------------

 

 
(g)
Dividend Equivalents. The Committee may grant dividend equivalents with respect
to any Stock Incentive. The Committee shall establish the terms and conditions
to which the dividend equivalents are subject. Under a dividend equivalent, a
Participant shall be entitled to receive payments equivalent to the amount of
dividends paid by the Company to holders of Shares with respect to the number of
dividend equivalents held by the Participant, which may be paid concurrently
with the payment of dividends or deferred and paid at a later date. The dividend
equivalent may provide for payment in Shares or in cash, or a fixed combination
of Shares or cash, or the Committee may reserve the right to determine the
manner of payment at the time the dividend equivalent is payable. Any such
dividend equivalent that is intended to exempt from Section 409A of the Code
with respect to a Stock Incentive that constitutes Deferred Compensation shall
be stated in a separate arrangement.



 
(h)
Transferability of Stock Incentives. Except as otherwise provided in a
Participant’s Stock Incentive Agreement, no Stock Incentive granted under the
Plan may be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, except upon the death of the holder Participant by will or by the
laws of descent and distribution. Except as otherwise provided in a
Participant’s Stock Incentive Agreement, during the Participant’s lifetime, only
the Participant may exercise any Option or Stock Appreciation Right unless the
Participant is incapacitated, in which case the Option or Stock Appreciation
Right may be exercised by and any other Stock Incentive may be payable to the
Participant’s legal guardian, legal representative, or other representative whom
the Committee deems appropriate based on applicable facts and circumstances. The
determination of incapacity of a Participant and the identity of appropriate
representative of the Participant to exercise the Option or receive any other
payment under a Stock Incentive if the Participant is incapacitated shall be
determined by the Committee.



 
(i)
Deferral Elections. The Committee may require or may permit Participants to
elect to defer the issuance of Shares or the settlement of Stock Incentives in
cash under this Plan pursuant to such rules, procedures, or programs as it may
establish from time to time. However, notwithstanding the preceding sentence,
the Committee shall not, in establishing the terms and provisions of any Stock
Incentive, or in exercising its powers under this Plan: (i) create any
arrangement which would constitute an employee pension benefit plan as defined
in Section 3(3) of the Employee Retirement Income Security Act, as amended,
unless the arrangement provides benefits solely to one or more individuals who
constitute members of a select group of management or highly compensated
employees; or (ii) create any arrangement that would constitute Deferred
Compensation unless the arrangement complies with Section 9.4 and 9.5 or unless
the Committee, at the time of grant, specifically provides that the Stock
Incentive is not intended to comply with Section 409A of the Code.

 
 

7.2
OPTIONS.



 
(a)
Grants of Options. Each grant of an Option shall be evidenced by a Stock
Incentive Agreement that shall specify whether the Option is an ISO or NQSO, and
incorporate such other terms as the Committee deems consistent with the terms of
this Plan and, in the case of an ISO, necessary or desirable to permit such
Option to qualify as an ISO. The Committee and/or the Company may modify the
terms and provisions of an Option in accordance with Section 12 even though such
modification may change the Option from an ISO to a NQSO.



 
(b)
Termination of Service other than upon a Qualifying Event.   Except as provided
in the Option Agreement or a separate agreement with the Participant that covers
Options, or as otherwise provided by the Committee: (i) if the Participant’s
Service with the Company and/or a Subsidiary ends before the Options vest, the
Participant shall forfeit all unvested Options; and (ii) any Options held by
such Participant may thereafter be exercised to the extent it was exercisable at
the time of such termination, but may not be exercised after 180 days after such
termination, or the expiration of the stated term of the Options, whichever
period is the shorter.  In the event a Participant’s Service with the Company or
any Subsidiary is terminated for Cause, all unexercised Options granted to such
Participant shall immediately terminate.


 
 

--------------------------------------------------------------------------------

 

 
(c)
Termination of Service upon a Qualifying Event.  Except as provided in the Stock
Incentive Agreement or a separate agreement with the Participant that covers
Options, and except as otherwise provided by the Committee: (i) if a Qualifying
Event occurs before the date or dates on which Options vest, the Participant
shall forfeit all unvested Options; and (ii) any Options held by such
Participant may thereafter be exercised to the extent it was exercisable at the
time of such Qualifying Event, but may not be exercised after 180 days after
such Qualifying Event, or the expiration of the stated term of the Options,
whichever period is the shorter.



 
(d)
Exercise Price. Subject to adjustment in accordance with Section 3.4 and the
other provisions of this Section, the Exercise Price shall be specified in the
applicable Stock Incentive Agreement and shall not be less than the Fair Market
Value of a Share on the date the Option is granted. With respect to each ISO to
a Participant who is not a Ten Percent Shareholder, the Exercise Price shall not
be less than the Fair Market Value of a Share on the date the ISO is granted.
With respect to each ISO to a Participant who is a Ten Percent Shareholder, the
Exercise Price shall not be less than one hundred ten percent (110%) of the Fair
Market Value of a Share on the date the ISO is granted.



 
(e)
Option Term. Each Option granted under this Plan shall be exercisable in whole
or in part at such time or times as set forth in the related Stock Incentive
Agreement, but no Stock Incentive Agreement shall: (i) make an Option
exercisable prior to the date such Option is granted or after it has been
exercised in full; or (ii) make an Option exercisable after the date that is:
(A) the seventh (7th) anniversary of the date such Option is granted, if such
Option is a NQSO or an ISO granted to a Participant who is not a Ten Percent
Shareholder; or (B) the fifth (5th) anniversary of the date such Option is
granted, if such Option is an ISO granted to a Ten Percent Shareholder. Options
issued under the Plan may become exercisable based on the service of a
Participant, or based upon the attainment (as determined by the Committee) of
performance criteria, including but not limited to Performance Goals . Any
Option that is intended to qualify for the Performance-Based Exception must
satisfy the requirements of Sections 9.1, 9.2 and 9.3.



 
(f)
Payment. The Exercise Price of Shares acquired pursuant to an Option shall be
paid, to the extent permitted by applicable statutes and regulations by
delivering to the Company or its designated agent, either: (i) in cash or by
check at the time the Option is exercised; or (ii) at the discretion of the
Committee at the time of the grant of the Option (or subsequently in the case of
an NQSO): (A) by delivery (or by attestation) of other Shares, including Shares
acquired as part of the exercise (i.e., a pyramid exercise); (B) if permitted by
applicable law, the withholding of Shares delivered by that number of Shares
equal to the Fair Market Value of the Exercise Price (i.e., a cashless or net
exercise); (C) according to a deferred payment or other similar arrangement with
the Participant, including use of a promissory note (except for executive
officers and Directors of the Company to the extent such loans and similar
arrangements are prohibited under Section 402 of the Sarbanes-Oxley Act of
2002); (D) pursuant to a “same day sale” program exercised through a brokerage
transaction as permitted under the provisions of Regulation T applicable to
cashless exercises promulgated by the Federal Reserve Board so long as the
Company’s equity securities are registered under Section 12 of the Exchange Act,
unless prohibited by Section 402 of the Sarbanes-Oxley Act of 2002; or (E) by
some combination of the foregoing. Notwithstanding the foregoing, with respect
to any Participant who is an Insider, a tender of Shares or, a cashless or net
exercise shall be a subsequent transaction approved as part of the original
grant of an Option for purposes of the exemption under Rule 16b-3 of the
Exchange Act. Except as provided above, payment shall be made at the time that
the Option or any part thereof is exercised, and no Shares shall be issued or
delivered upon exercise of an Option until full payment has been made by the
Participant. The holder of an Option, as such, shall have none of the rights of
a shareholder.



 
(g)
ISO Tax Treatment Requirements. With respect to any Option that is intended to
be an ISO, to the extent that the aggregate Fair Market Value (determined as of
the date of grant of such Option) of Shares with respect to which such Option is
exercisable for the first time by any individual during any calendar year
exceeds one hundred thousand dollars ($100,000), to the extent of such excess,
such Option shall not be treated as an ISO in accordance with Section 422(d) of
the Code and in Treas. Reg. §1.422-4. With respect to any Option that is
intended to be an ISO, such Option shall cease to be treated as an ISO if the
Participant disposes of Shares acquired upon exercise of the Option within two
(2) years from the date of the granting of the Option or within one (1) year of
the exercise of the Option, or if the Participant has not met the requirements
of Section 422(a)(2) of the Code.


 
 

--------------------------------------------------------------------------------

 

7.3
RESTRICTED STOCK.



 
(a)
Grants of Restricted Stock Awards. Shares awarded pursuant to Restricted Stock
Awards shall be subject to such restrictions as determined by the Committee for
periods determined by the Committee. The Committee may require a cash payment
from the Participant in exchange for the grant of a Restricted Stock Award or
may grant a Restricted Stock Award without the requirement of a cash payment.



 
(b)
Termination of Service other than a Qualifying Event. Except as provided in the
Stock Incentive Agreement or a separate agreement with the Participant covering
the Restricted Stock, if the Participant’s Service with the Company and/or a
Subsidiary ends for any reason other than a Qualifying Event before any
restrictions lapse, the Participant shall forfeit all unvested Restricted Stock,
unless the Committee determines that some or all of the Participant’s unvested
Restricted Stock shall vest as of the date of such event.



 
(c)
Termination of Service upon a Qualifying Event. Except as provided in the Stock
Incentive Agreement or a separate agreement with the Participant covering the
Restricted Stock: (i) if a Qualifying Event occurs before the date or dates on
which restrictions lapse, the Participant shall forfeit all unvested Restricted
Stock, unless the Committee determines that some or all of the Participant’s
unvested Restricted Stock shall vest as of the date of such event; and (ii) in
the case of Restricted Stock based on performance criteria then, as of the date
on which such Qualifying Event occurs, the Participant shall be entitled to
receive a number of Shares that is determined by measuring the selected
performance criteria from the Company’s most recent publicly available quarterly
results that are available as of the date the Qualifying Event occurs or such
later date as the Committee determines, but no later than the end of the
Performance Period; provided, however, the Committee may grant Restricted Stock
Awards precluding such partial awards when a Qualifying Event occurs in order to
qualify the Restricted Stock for the Performance-Based Exception.



 
(d)
Voting, Dividend & Other Rights. Unless the applicable Stock Incentive Agreement
provides otherwise, a Participant awarded Restricted Stock shall be entitled to
vote and to receive dividends during the periods of restriction of the Shares to
the same extent as the Participant would have been entitled if the Shares were
not restricted.

 
 

7.4
RESTRICTED STOCK UNITS.



 
(a)
Grants of Restricted Stock Units. A Restricted Stock Unit shall entitle the
Participant to receive one Share at such future time and upon such terms as
specified by the Committee in the Stock Incentive Agreement. The Committee may
require a cash payment from the Participant in exchange for the grant of
Restricted Stock Units or may grant Restricted Stock Units without such
requirement.



 
(b)
Termination of Service other than upon a Qualifying Event. Except as provided in
the Stock Incentive Agreement or a separate agreement with the Participant
covering the Restricted Stock Unit, if the Participant’s Service with the
Company and/or a Subsidiary ends before the Restricted Stock Units vest, the
Participant shall forfeit all unvested Restricted Stock Units, unless the
Committee determines that the Participant’s unvested Restricted Stock Units
shall vest as of the date of such event.



 
(c)
Termination of Service upon a Qualifying Event. Except as provided in the Stock
Incentive Agreement or a separate agreement with the Participant covering the
Restricted Stock Unit: (i) if a Qualifying Event occurs before the date or dates
on which restrictions lapse, the Participant shall forfeit all unvested
Restricted Stock Units, unless the Committee determines that the Participant’s
unvested Restricted Stock Units shall vest as of the date of such event; and
(ii) in the case of Restricted Stock Units that are based on performance
criteria, then as of the date on which such Qualifying Event occurs, the
Participant shall be entitled to receive a number of Shares that is determined
by measuring the selected performance criteria from the Company’s most recent
publicly available quarterly results that are available as of the date the
Qualifying Event occurs or such later date, but not later than the end of the
Performance Period; provided, however, the Committee may grant Restricted Stock
Units precluding entitlement to a partial award when a Qualifying Event occurs
in order to qualify the Restricted Stock Units for the Performance-Based
Exception.


 
 

--------------------------------------------------------------------------------

 

 
(d)
Voting, Dividend & Other Rights. A Participant awarded Restricted Stock Units
shall not be entitled to vote or to receive dividends until the date the Shares
are issued to the Participant pursuant to the Restricted Stock Units, and,
unless the Stock Incentive Agreement provides otherwise, the Participant shall
not be entitled to any dividend equivalents (as described in Section 7.1(f)).

 
 

7.5
STOCK APPRECIATION RIGHTS.



 
(a)
Grants of Stock Appreciation Rights. A Stock Appreciation Right shall entitle
the Participant to receive upon exercise the excess of the Fair Market Value of
number of Shares exercised, over the specified price for such Shares. The
specified price for a Stock Appreciation Right granted in connection with a
previously or contemporaneously granted Option, shall not be less than the
Exercise Price for Shares that are subject to the Option. In the case of any
other Stock Appreciation Right, the specified price shall not be less than one
hundred percent (100%) of the Fair Market Value of a Share at the time the Stock
Appreciation Right is granted. If related to an Option, the exercise of a Stock
Appreciation Right shall result in a pro rata expiration and cancellation of the
same number of Shares of the related Option for which the Stock Appreciation
Right has been exercised.



 
(b)
Stock Appreciation Right Term. Each Stock Appreciation Right granted under this
Plan shall be exercisable in whole or in part at such time or times as set forth
in the related Stock Incentive Agreement, but no Stock Incentive Agreement
shall: (i) make a Stock Appreciation Right exercisable prior to the date such
Stock Appreciation Right is granted or after it has been exercised in full; or
(ii) make a Stock Appreciation Right exercisable after the date that is: (A) the
seventh (7th) anniversary of the date such Stock Appreciation Right is granted;
or (B) the fifth (5th) anniversary of the date such Stock Appreciation Right is
granted, if such Stock Appreciation Right is granted in connection with the
grant of an ISO to a Ten Percent Shareholder. Stock Appreciation Rights issued
under the Plan may become exercisable based on the service of a Participant, or
based upon the attainment (as determined by the Committee) of performance
criteria, including but not limited to Performance Goals . Any Stock
Appreciation Right that is intended to qualify for the Performance-Based
Exception must satisfy the requirements of Sections 9.1, 9.2 and 9.3.



 
(c)
Payment. Upon exercise of a Stock Appreciation Right, the Company shall pay to
the Participant the appreciation with Shares (computed using the aggregate Fair
Market Value of Shares on the date of exercise) or in cash, or in any
combination thereof as specified in the Stock Incentive Agreement or, if not
specified, as the Committee determines. To the extent that a Stock Appreciation
Right is exercised, the specified price shall be treated as paid in Shares for
purposes of Section 3.



 
(d)
Termination of Service other than upon a Qualifying Event.   Except as provided
in the Stock Incentive Agreement or a separate agreement with the Participant
that governs the Stock Appreciation Rights granted, or as otherwise provided by
the Committee: (i) if the Participant’s Service with the Company and/or a
Subsidiary ends before the Stock Appreciation Rights vest, the Participant shall
forfeit all unvested Stock Appreciation Rights; and (ii) any Stock Appreciation
Rights held by such Participant may thereafter be exercised to the extent it was
exercisable at the time of such termination, but may not be exercised after 180
days after such termination, or the expiration of the stated term of the Stock
Appreciation Rights, whichever period is the shorter.  In the event a
Participant’s employment with the Company or any Subsidiary is terminated for
Cause, all unexercised Stock Appreciation Rights granted to such Participant
shall immediately terminate.



 
(e)
Termination of Service upon a Qualifying Event.  Except as provided in the Stock
Incentive Agreement or a separate agreement with the Participant that governs
the Stock Appreciation Rights granted , and except as otherwise provided by the
Committee: (i) if a Qualifying Event occurs before the date or dates on which
Stock Appreciation Rights vest, the Participant shall forfeit all unvested Stock
Appreciation Rights; and (ii) any Stock Appreciation Rights held by such
Participant may thereafter be exercised to the extent it was exercisable at the
time of such Qualifying Event, but may not be exercised after 180 days after
such Qualifying Event, or the expiration of the stated term of the Stock
Appreciation Rights, whichever period is the shorter.


 
 

--------------------------------------------------------------------------------

 

 
(f)
Special Provisions for Tandem Stock Appreciation Rights. A Stock Appreciation
Right granted in connection with an Option may only be exercised to the extent
that the related Option has not been exercised. A Stock Appreciation Right
granted in connection with an ISO: (i) will expire no later than the expiration
of the underlying ISO; (ii) may be for no more than the difference between the
exercise price of the underlying ISO and the Fair Market Value of the Shares
subject to the underlying ISO at the time the Stock Appreciation Right is
exercised; (iii) may be transferable only when, and under the same conditions
as, the underlying ISO is transferable; and (iv) may be exercised only: (A) when
the underlying ISO could be exercised; and (B) when the Fair Market Value of the
Shares subject to the ISO exceeds the exercise price of the ISO.

 
 

7.6
PERFORMANCE STOCK AND PERFORMANCE UNITS.



 
(a)
Awards of Performance Stock and Performance Units. Performance Stock and
Performance Units shall become payable to a Participant upon achievement of
performance criteria as determined by the Committee. Each award will specify the
number of Performance Stock or Performance Units to which it pertains, which
number may be subject to adjustment to reflect changes in compensation or other
factors; provided, however, that no such adjustment will be made in the case of
a grant that is intended to qualify for the Performance-Based Exception, other
than as provided in Sections 9.1, 9.2 and 9.3. Subject to the limitation set
forth in Section 3.4, any grant of Performance Stock or Performance Units may
specify that the amount payable with respect thereto may not exceed a maximum
specified by the Committee at the date of grant.



 
(b)
Payment. Each grant will specify the time and manner of payment of Performance
Stock or Performance Units that have been earned. Any Performance Stock award
shall be payable in Shares.  Any Performance Unit award may specify that the
amount payable with respect thereto may be paid by the Company in cash, in
Shares or in any combination thereof and may either grant to the Participant or
retain in the Committee the right to elect among cash or Shares.

 
 

7.7
OTHER AWARDS.



 
(a)
Other awards may, subject to limitations under applicable law, be granted to any
Participant denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Shares or factors that may influence
the value of such Shares, including, without limitation, convertible or
exchangeable debt securities, other rights convertible or exchangeable into
Shares, purchase rights for Shares, awards with value and payment contingent
upon performance of the Company or specified Subsidiaries, affiliates or other
business units thereof, or any other factors designated by the Committee.  The
Committee shall determine the terms and conditions of such awards.



 
(b)
Cash awards, as an element of or supplement to any other Stock Incentives
granted under this Plan, may also be granted to Participants on such terms and
conditions as the Committee may determine, subject to the limitation set forth
in Section 3.4.



 
(c)
Shares may be granted to a Participant as a bonus, or in lieu of obligations of
the Company or a Subsidiary to pay cash or deliver other property under this
Plan or under other plans or compensatory arrangements, subject to such terms as
the Committee shall determine, subject to the limitation set forth in Section
3.4.



 
(d)
Participants designated by the Committee may be permitted to reduce compensation
otherwise payable in cash in exchange for Shares or other Stock Incentives under
the Plan.


 
 

--------------------------------------------------------------------------------

 

7.8
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK. Notwithstanding any other provisions of
this Plan, a grant of Restricted Stock shall be made to each  Director who is
not an employee of the Company or any Subsidiary within the meaning of Rule
16b-3 of the Exchange Act and who at the regular annual shareholders meeting is
elected (or re-elected) to the Board . Except as provided in (a) and (b) below,
the number of Shares and the other terms of this Restricted Stock shall be
determined by the Board in its sole discretion prior to such annual meeting of
shareholders. The date of grant of the Restricted Stock is the date on which
such non-employee Director is elected or re-elected to serve on the Board. The
following terms shall be applied to the Restricted Stock granted under this
Section to non-employee Directors:



 
(a)
Each grant of Restricted Stock to a non-employee Director shall vest as to one
third of the Shares on the date of each of the three regular annual shareholder
meetings following the date of grant, provided that the non-employee Director
continues to serve as a member of the Board for the period up to such annual
meeting, and if the non-employee Director ceases to serve as a member of the
Board other than as provided in (b) below, shall forfeit any Restricted Stock
for which the restrictions have not lapsed.



 
(b)
Termination of Service following Ten Years of Service. In the event a
non-employee Director who has continuously served as a member of the Board for a
period of ten years or more retires at the end of the non-employee Directors’
elected term and does not continue to serve on the Board for any reason (other
than pursuant to the non-employee Director’s removal for Cause), all
restrictions on the Restricted Stock that has not previously lapsed shall, upon
such retirement, immediately lapse.



 
The Board, in its discretion, may, in addition to the Restricted Stock grants
provided above, grant any additional Stock Incentive to all non-employee
Directors or to any individual non-employee Director, provided that such grant
shall be solely for substantial services performed or to be performed by the
non-employee Directors or non-employee Director as determined in good faith by
the Board.



SECTION 8
SECURITIES REGULATION
 
 

8.1
LEGALITY OF ISSUANCE. No Share shall be issued under this Plan unless and until
the Committee has determined that all required actions have been taken to
register such Share under the Securities Act of 1933 or the Company has
determined that an exemption therefrom is available, any applicable listing
requirement of any stock exchange on which the Share is listed has been
satisfied, and any other applicable provision of state, federal or foreign law,
including foreign securities laws where applicable, has been satisfied.

 
 

8.2
RESTRICTIONS ON TRANSFER; REPRESENTATIONS; LEGENDS. Regardless of whether the
offering and sale of Shares under the Plan have been registered under the
Securities Act of 1933 or have been registered or qualified under the securities
laws of any state, the Company may impose restrictions upon the sale, pledge, or
other transfer of such Shares (including the placement of appropriate legends on
stock certificates) if, in the judgment of the Company and its counsel, such
restrictions are necessary or desirable to achieve compliance with the
provisions of the Securities Act of 1933, the securities laws of any state, the
United States or any other applicable foreign law. If the offering and/or sale
of Shares under the Plan is not registered under the Securities Act of 1933 and
the Company determines that the registration requirements of the Securities Act
of 1933 apply but an exemption is available which requires an investment
representation or other representation, the Participant shall be required, as a
condition to acquiring such Shares, to represent that such Shares are being
acquired for investment, and not with a view to the sale or distribution
thereof, except in compliance with the Securities Act of 1933, and to make such
other representations as are deemed necessary or appropriate by the Company and
its counsel. All Stock Incentive Agreements shall contain a provision stating
that any restrictions under any applicable securities laws will apply.

 
 

8.3
REGISTRATION OF SHARES. The Company may, and intends to, but is not obligated
to, register or qualify the offering or sale of Shares pursuant to this Plan
under the Securities Act of 1933 or any other applicable state, federal or
foreign law.


 
 

--------------------------------------------------------------------------------

 

SECTION 9
COMPLIANCE WITH THE CODE
 
 

9.1
DISCRETION IN FORMULATION OF PERFORMANCE CRITERIA. The Committee shall have the
discretion to adjust the determinations of the degree of attainment of the
pre-established performance criteria; provided, however, that any Stock
Incentives that are intended to qualify for the Performance-Based Exception may
not be adjusted upward (although the Committee shall retain the discretion to
adjust such Stock Incentives downward).



9.2
PERFORMANCE PERIODS. The Committee shall have the discretion to determine the
period during which any performance criteria, including any Performance Goal
must be attained with respect to a Stock Incentive. Such period may be of any
length, and must be established prior to the start of such period or within the
first ninety (90) days of such period (provided that the performance criteria
are not in any event set after 25% or more of such period has elapsed).

 
 

9.3
MODIFICATIONS TO PERFORMANCE GOAL CRITERIA. In the event that the applicable tax
and/or securities laws and regulatory rules and regulations change to permit
Committee discretion to alter the governing performance measures noted above
without obtaining shareholder approval of such changes, the Committee shall have
sole discretion to make such changes without obtaining shareholder approval. In
addition, in the event that the Committee determines that it is advisable to
grant Stock Incentives that shall not qualify for the Performance-Based
Exception, the Committee may make such grants without satisfying the
requirements under Section 162(m) of the Code to qualify for the
Performance-Based Exception.

 
 

9.4
LIMITATION ON PAYMENT OR EXERCISE. With respect to any Stock Incentive that
constitutes Deferred Compensation, such Stock Incentive shall provide for
payment or exercise only upon: (a) a fixed date or schedule that complies with
the requirements of Treas. Reg. §1.409A-3; (b) on a date based upon the
Participant’s “separation from service,” or “disability,” or “unforeseeable
emergency” as those terms are defined under Section 409A of the Code; (c) the
Participant’s death; or (d) a Change in Control as defined in Section 11.1. Any
election permitted under any Stock Incentive that constitutes Deferred
Compensation shall comply with the requirements of Treas. Reg. §1.409A-2 and
shall be irrevocable as of the date of grant of the Stock Incentive. In
addition, with respect to any Stock Incentive that constitutes Deferred
Compensation, except to the extent acceleration or deferral is permitted by or
complies with the requirements of Section 409A of the Code, neither the
Committee nor a Participant may accelerate or defer the time or schedule of any
payment or exercise of, or the amount scheduled to be reported as income as a
result.

 
 

9.5
DELAY IN PAYMENT OR EXERCISE FOR SPECIFIED EMPLOYEES. Notwithstanding anything
in the Plan, unless the Stock Incentive Agreement specifically provides
otherwise, no Stock Incentive that constitutes Deferred Compensation shall be
paid to or exercised by a Specified Employee earlier than 181 days following the
Participant’s “separation from service” as defined for purposes of Section 409A
of the Code (or if earlier, upon the Specified Employee’s death), except as
permitted under Section 409A of the Code and the regulations and other guidance
promulgated thereunder. The Committee may specify in the Stock Incentive
Agreement that the amount of the Deferred Compensation delayed pursuant to this
Section 16.4 shall accumulate interest or earnings during the period of such
delay.

 
 

9.6
WITHHOLDING. All taxes imposed on any Stock Incentive shall be the sole
responsibility of the Participant. The Company shall have the right to deduct or
withhold, or require a Participant to remit to the Company as a condition
precedent for the grant, exercise, satisfaction of conditions or the lapse of
restrictions under any Stock Incentive or the issuance of Shares, an amount
sufficient to satisfy the federal, state and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result. Unless the Stock Incentive Agreement provides otherwise,
the Participant may satisfy such tax obligation by:



 
(a)
electing to have the Company withhold a portion of the Shares otherwise to be
delivered upon such exercise, satisfaction of conditions or lapse of restriction
with a Fair Market Value equal to the amount of such taxes, provided that the
maximum amount shall not exceed the amount of the minimum required withholding;
and


 
 

--------------------------------------------------------------------------------

 

 
(b)
delivering to the Company Shares other than Shares issuable upon such exercise,
satisfaction of conditions or lapse of restrictions with a Fair Market Value
equal to the amount of such taxes.



 
Notwithstanding the foregoing, with respect to any Participant who is an
Insider, a withholding or tender of Shares shall be a subsequent transaction
approved as part of the Stock Incentive for purposes of the exemption under Rule
16b-3 of the Exchange Act.

 
 

9.7
NOTIFICATION OF DISQUALIFYING DISPOSITIONS OF AN ISO. If a Participant sells or
otherwise disposes of any of the Shares acquired pursuant to an ISO on or before
the later of: (a) the date two (2) years after the date of grant of such ISO; or
(b) the date one (1) year after the exercise of such ISO, then the Participant
shall immediately notify the Company in writing of such sale or disposition and
shall cooperate with the Company in providing sufficient information to the
Company for the Company to properly report such sale or disposition to the
Internal Revenue Service. The Participant acknowledges and agrees that he or she
may be subject to federal, state and/or local tax withholding by the Company on
the compensation income recognized by Participant from any such early
disposition, and agrees that he or she shall include the compensation from such
early disposition in his gross income for federal tax purposes. The Company may
condition the exercise of any ISO on the Participant’s express written agreement
with these provisions of this Plan.



SECTION 10
STOCK INCENTIVES TO PARTICIPANTS OUTSIDE THE US


The Committee shall have the authority to require that any Stock Incentive
Agreement relating to a Stock Incentive in a jurisdiction outside of the United
States contain such terms as are required by local law in order to constitute a
valid grant under the laws of such jurisdiction. Such authority shall be
notwithstanding the fact that the requirements of the local jurisdiction may be
different from or more or less restrictive than the terms set forth in this
Plan. No purchase or delivery of Shares pursuant to a Stock Incentive to a
Participant outside the United States shall occur until applicable restrictions
imposed pursuant to this Plan (as modified as provided in this Section 10) or
the applicable Stock Incentive have terminated.


SECTION 11
CHANGE IN CONTROL OF THE COMPANY
 
 

11.1
CHANGE IN CONTROL.  “Change in Control” of the Company means an event that would
be required to be reported in response to Item 6(e) on Schedule 14A of
Regulation 14A promulgated under the Exchange Act, whether or not the Company is
then subject to such reporting requirement, including, without limitation, if:



 
(a)
Any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or other than a Subsidiary of the Company,
becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 30% or more of
the combined voting power of the Company’s then outstanding securities; or



 
(b)
During any period of two consecutive years (not including any period ending
prior to the effective date of this Plan), the Incumbent Directors cease for any
reason to constitute at least a majority of the Board.  The term “Incumbent
Directors” shall mean those individuals who are members of the Board of
Directors on the effective date of this Plan and any individual who subsequently
becomes a member of the Board (other than a director designated by a person who
has entered into agreement with the Company to effect a transaction contemplated
by Section 11.1(c)) whose election or nomination for election by the Company’s
shareholders was approved by a vote of at least a majority of the then Incumbent
Directors; or


 
 

--------------------------------------------------------------------------------

 

 
(c)
In the event:



 
i.
the Company consummates a merger, consolidation, share exchange, division or
other reorganization of the Company with any corporation or entity, other than
an entity owned at least 80% by the Company, unless immediately after such
transaction, the shareholders of the Company immediately prior to such
transaction beneficially own, directly or indirectly 51% or more of the combined
voting power of resulting entity’s outstanding voting securities as well as 51%
or more of the Total Market Value of the resulting entity, or in the case of a
division, 51% or more of the combined voting power of the outstanding voting
securities of each entity resulting from the division as well as 51% or more of
the Total Market Value of each such entity, in each case in substantially the
same proportion as such shareholders owned shares of the Company prior to such
transaction;



 
ii.
the Company consummates an agreement for the sale or disposition (in one
transaction or a series of transactions) of assets of the Company, the total
consideration of which is greater than 51% of the Total Market Value of the
Company; or the Company adopts a plan of complete liquidation or winding up of
the Company.



 
(d)
“Total Market Value” shall mean the aggregate market value of the Company’s or
the resulting entity’s outstanding common stock (on a fully diluted basis) plus
the aggregate market value of the Company’s or the resulting entity’s other
outstanding equity securities as measured by the exchange rate of the
transaction or by such other method as the Committee determines where there is
not a readily ascertainable exchange rate.

 
 

11.2
VESTING UPON A CHANGE IN CONTROL. Except as otherwise provided in a Stock
Incentive Agreement or as provided in the next sentence, if a Change in Control
occurs, and if the agreements effectuating the Change in Control do not provide
for the assumption or substitution of all Stock Incentives granted under this
Plan, with respect to any Stock Incentive granted under this Plan that is not so
assumed or substituted (a “Non-Assumed Stock Incentive”), such Stock Incentive
shall immediately vest and be exercisable and any restrictions thereon shall
lapse. Notwithstanding the foregoing, unless the Committee determines at or
prior to the Change in Control, no Stock Incentive that is subject to any
performance criteria for which the performance period  has not expired, shall
accelerate at the time of a Change in Control.

 
 

11.3
DISPOSITION OF STOCK INCENTIVES. Except as otherwise provided in a Stock
Incentive Agreement, the Committee, in its sole and absolute discretion, may,
with respect to any or all of such Non-Assumed Stock Incentives, take any or all
of the following actions to be effective as of the date of the Change in Control
(or as of any other date fixed by the Committee occurring within the thirty (30)
day period immediately preceding the date of the Change in Control, but only if
such action remains contingent upon the effectuation of the Change in Control)
(such date referred to as the “Action Effective Date”):



 
(a)
Unilaterally cancel such Non-Assumed Stock Incentive in exchange for:



 
i.
whole and/or fractional Shares (or whole Shares and cash in lieu of any
fractional Share) or whole and/or fractional shares of a successor (or for whole
shares of a successor and cash in lieu of any fractional share) that, in the
aggregate, are equal in value to the excess of:



 
a.
in the case of Options, the Shares that could be purchased subject to such
Non-Assumed Stock Incentive less the aggregate Exercise Price for the Options
with respect to such Shares; and



 
b.
in the case of Restricted Stock, Restricted Stock Units, Stock Appreciation
Rights, Performance Stock, Performance Units and Other Awards, Shares subject to
such Stock Incentive determined as of the Action Effective Date (taking into
account vesting), less the value of any consideration payable on exercise.


 
 

--------------------------------------------------------------------------------

 

 
ii.
cash or other property equal in value to the excess of:



 
a.
in the case of Options, the Shares that could be purchased subject to such
Non-Assumed Stock Incentive less the aggregate Exercise Price for the Options
with respect to such Shares; and



 
b.
in the case of Restricted Stock, Restricted Stock Units, Stock Appreciation
Rights, Performance Stock, Performance Units and Other Awards, Shares subject to
such Stock Incentive determined as of the Action Effective Date (taking into
account vesting) less the value of any consideration payable on exercise.



In the event the Exercise Price or consideration payable on exercise is equal to
or greater than the Shares, cash or other property payable as provided in
paragraphs (i) and (ii) above, then such Options and other Stock Incentives
shall be automatically cancelled without payment of any consideration therefor.


 
(b)
In the case of Options, unilaterally cancel such Non-Assumed Option after
providing the holder of such Option with: (i) an opportunity to exercise such
Non-Assumed Option to the extent vested within a specified period prior to the
date of the Change in Control; and (ii) notice of such opportunity to exercise
prior to the commencement of such specified period. However, notwithstanding the
foregoing, to the extent that the recipient of a Non-Assumed Stock Incentive is
an Insider, payment of cash in lieu of whole or fractional Shares or shares of a
successor may only be made to the extent that such payment: (A) has met the
requirements of an exemption under Rule 16b-3 promulgated under the Exchange
Act; or (B) is a subsequent transaction the terms of which were provided for in
a transaction initially meeting the requirements of an exemption under Rule
16b-3 promulgated under the Exchange Act. Unless a Stock Incentive Agreement
provides otherwise, the payment of cash in lieu of whole or fractional Shares or
in lieu of whole or fractional shares of a successor shall be considered a
subsequent transaction approved by the original grant of the Option.

 
 

11.4
GENERAL RULE FOR OTHER STOCK INCENTIVES. If a Change in Control occurs, then,
except to the extent otherwise provided in the Stock Incentive Agreement
pertaining to a particular Stock Incentive or as otherwise provided in this
Plan, each Stock Incentive shall be governed by applicable law and the documents
effectuating the Change in Control.



SECTION 12
AMENDMENT OR TERMINATION
 
 

12.1
AMENDMENT OF PLAN. This Plan may be amended by the Committee from time to time
to the extent that the Committee deems necessary or appropriate; provided,
however, no such amendment shall be made without the approval of the
shareholders of the Company if such amendment:



 
(a)
increases the number of Shares reserved under Section 3, except as set forth in
Section 3.4;



 
(b)
extends the maximum life of the Plan under Section 4 or the maximum exercise
period under Section 7;



 
(c)
decreases the minimum Exercise Price under Section 7;



 
(d)
changes the designation of Participant eligible for Stock Incentives under
Section 6; or



 
(e)
would cause the Plan to no longer comply with Rule 16b-3 of the Exchange Act,
Section 422 of the Code.


 
 

--------------------------------------------------------------------------------

 

 
Shareholder approval of other material amendments (such as an expansion of the
types of awards available under the Plan, an extension of the term of the Plan,
or a change to the method of determining the Exercise Price of Options issued
under the Plan) may also be required pursuant to rules promulgated by an
established stock exchange or a national market system.

 
 

12.2
TERMINATION OF PLAN. The Board also may suspend the granting of Stock Incentives
under this Plan at any time and may terminate this Plan at any time.

 
 

12.3
AMENDMENT OF STOCK INCENTIVES. The Committee shall have the right to modify,
amend or cancel any Stock Incentive after it has been granted if:



 
(a)
the modification, amendment or cancellation does not diminish the rights or
benefits of the Participant under the Stock Incentive (provided, however, that a
modification, amendment or cancellation that results solely in a change in the
tax consequences with respect to a Stock Incentive shall not be deemed as a
diminishment of rights or benefits of such Stock Incentive);



 
(b)
the Participant consents in writing to such modification, amendment or
cancellation;



 
(c)
there is a dissolution or liquidation of the Company;



 
(d)
this Plan and/or the Stock Incentive Agreement expressly provides for such
modification, amendment or cancellation; or



 
(e)
the Company would otherwise have the right to make such modification, amendment
or cancellation by applicable law.



 
Notwithstanding the forgoing, the Committee may reform any provision in a Stock
Incentive extended to be exempt from Section 409A of the Code to maintain to
maximum extent practicable the original intent of the applicable provision
without violating the provisions of Section 409A of the Code; provided, however,
that if no reasonably practicable reformation would avoid the imposition of any
penalty tax or interest under Section 409A of the Code, no payment or benefit
will be provided under the Stock Incentive and the Stock Incentive will be
deemed null, void and of no force and effect, and the Company shall have no
further obligation in connection with such Stock Incentive.



SECTION 13
MISCELLANEOUS
 
 

13.1
SHAREHOLDER RIGHTS. Except as provided in Section 7. 3 with respect to
Restricted Stock, or in a Stock Incentive Agreement, no Participant shall have
any rights as a shareholder of the Company as a result of the grant of a Stock
Incentive pending the actual delivery of Shares subject to such Stock Incentive
to such Participant.

 
 

13.2
NO GUARANTEE OF CONTINUED RELATIONSHIP. The grant of a Stock Incentive to a
Participant under this Plan shall not constitute a contract of employment or
other relationship with the Company and shall not confer on a Participant any
rights upon his or her termination of employment or relationship with the
Company in addition to those rights, if any, expressly set forth in the Stock
Incentive Agreement that evidences his or her Stock Incentive.

 
 

13.3
TRANSFERS & RESTRUCTURINGS. The transfer of a Participant’s employment between
or among the Company or a Subsidiary (including the merger of a Subsidiary into
the Company) shall not be treated as a termination of his or her Service under
this Plan. Likewise, the continuation of Service by a Participant with a
corporation that is a Subsidiary shall be deemed to be a termination of Service
when such corporation ceases to be a Subsidiary.

 
13.4
LEAVES OF ABSENCE. Unless the Committee provides otherwise, vesting of Stock
Incentives granted hereunder will be suspended during any unpaid leave of
absence. A Participant will not cease to be in the Service of the Company in the
case of any leave of absence approved by the Company. With respect to any ISOs,
no such leave may exceed 90 days unless reemployment upon expiration of such
leave is guaranteed by statute or contract and if reemployment upon expiration
of a leave of absence is not so guaranteed, then three (3) months following the
91st day of such leave any ISO held by the Participant will cease to be treated
as an ISO and if exercised thereafter will be treated for tax purposes as a
NQSO.


 
 

--------------------------------------------------------------------------------

 

13.5
GOVERNING LAW/CONSENT TO JURISDICTION. This Plan shall be construed under the
laws of the State of Minnesota without regard to principles of conflicts of law.
Each Participant consents to the exclusive jurisdiction in the United States
District Court for the District of Minnesota for the determination of all
disputes arising from this Plan and waives any rights to remove or transfer the
case to another court.



13.6
ESCROW OF SHARES. To facilitate the Company’s rights and obligations under this
Plan, the Company reserves the right to appoint an escrow agent, who shall hold
the Shares owned by a Participant pursuant to this Plan.

 
 

13.7
NO FRACTIONAL SHARES.  No fractional Shares shall be issued or delivered
pursuant to the Plan or any Stock Incentive, and the Committee shall determine
whether cash shall be paid in lieu of any fractional Share or whether such
Shares shall be cancelled or otherwise eliminated.

 
 

13.8
FORFEITURE AND RECOUPMENT. Without limiting in any way the generality of the
Committee’s power to specify any terms and conditions of an Award consistent
with law, and for greater clarity, the Committee may specify in an Stock
Incentive Agreement that the Participant’s rights, payments, and benefits with
respect to a Stock Incentive, including any payment or Shares received upon
exercise or in satisfaction of the Stock Incentive under this Plan shall be
subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions, without limit as to time. Such events shall
include, but shall not be limited to, failure to accept the terms of the Stock
Incentive Agreement, termination of Service under certain or all circumstances,
violation of material Company policies, misstatement of financial or other
material information about the Company, fraud, misconduct, breach of
noncompetition, confidentiality, nonsolicitation, noninterference, corporate
property protection, or other agreement that may apply to the Participant, or
other conduct by the Participant that the Committee determines is detrimental to
the business or reputation of the Company and its Subsidiaries, including facts
and circumstances discovered after termination of Service.



 
(a)
The Company shall require the chief executive officer and chief financial
officer of the Company to disgorge bonuses, other incentive- or equity-based
compensation, and profits on the sale of Shares received within the 12-month
period following the public release of financial information if there is a
restatement of such financial information because of material noncompliance, due
to misconduct, with financial reporting requirements under the federal
securities laws. In no event shall the amount to be recovered by the Company be
less than the amount required to be repaid or recovered as a matter of law. The
operation of this subsection (a) shall be in accordance with the provisions of
Section 302 of Sarbanes-Oxley Act and any applicable guidance.



 
(b)
The Company shall require each current and former executive officer to disgorge
bonuses, other incentive- or equity-based compensation received within 36-month
period prior to the public release of the restatement of financial information
due to material noncompliance with the financial reporting requirements under
the federal securities laws. The amount to be recovered shall be the percentage
of incentive compensation, including equity awards, in excess of what would have
been paid without the restated results. The operation of this subsection (b)
shall be in accordance with the provisions of Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act and any applicable guidance.



 
(c)
The Committee shall determine, as late as the time of the recoupment, regardless
of whether such method is stated in the Stock Incentive Agreement, whether the
Company shall effect any such recoupment: (i) by seeking repayment from the
Participant; (ii) by reducing (subject to applicable law and the terms and
conditions of the applicable plan, program or arrangement) the amount that would
otherwise be payable to the Participant under any compensatory plan, program or
arrangement maintained by the Company or any of its affiliates; (iii) by
withholding payment of future increases in compensation (including the payment
of any discretionary bonus amount) or grants of compensatory awards that would
otherwise have been made in accordance with the Company’s otherwise applicable
compensation practices; (iv) by a holdback or escrow (before or after taxation)
of part or all of the Shares, payment or property received upon exercise or
satisfaction of the Stock Incentive; or (v) by any combination of the foregoing.


 
 

--------------------------------------------------------------------------------

 

13.9
SEVERABILITY.  If any provision of the Plan or any Stock Incentive is or becomes
or is deemed to be invalid, illegal or unenforceable in any jurisdiction or
would disqualify the Plan or any Stock Incentive under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Committee, materially altering the purpose or intent
of the Plan or the Stock Incentive, such provision shall be stricken as to such
jurisdiction or as to such Stock Incentive, and the remainder of the Plan or any
such Stock Incentive shall remain in full force and effect.

 
 

13.10
NO TRUST OR FUND CREATED.  Neither the Plan nor any Stock Incentive shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary and a Participant.  To the
extent that any Paticipant acquires a right to receive payments from the Company
or any Subsidiary pursuant to a Stock Incentive, such right shall be no greater
than the right of any unsecured general creditor of the Company or any
Subsidiary.

 
 

--------------------------------------------------------------------------------